                Case 3:20-cr-01810-FM Document 1 Filed 08/12/20 Page 1 of 3
                                                                             JUDGE FRANKMONTALVO

                                                                                        FILED
                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS                         228AtJC 12 PMI2:5
                                      EL PASO DIVISION
                                                                                  CLERK. U.                  JuURT
                                                                                     TER      tJISTr   i)F   TEXAS
 UNITED STATES OF AMERICA,                        §                     S E AL
                                                  §
                   Plaintiff,                     §      CRIMINAL NO.: EP-20-CR-
                                                  §
 VS.                                              §      INDICTMENT
                                                  §
 SERGIO REYNA,                                    §      Ct. 1: 18 U.S.C. § 922(g)(1)
                                                  §      Felon in Possession of a Firearm
                   Defendant.                     §
                                                  §      Notice of Government's Demand For
                                                         Forfeiture

THE GRAND JURY CHARGES:

                                           COUNT ONE
                                                       EP2OCR1 810
                                       [18 U.S.C. § 922(g)(1)J

         On or about March 28, 2020, in the Western District of Texas, Defendant,

                                         SERGIO REYNA,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed a firearm (ammunition), to wit, an RG Industries, .38

caliber revolver, and two rounds of Aguila .38 Super caliber ammunition, and the firearm and

ammunition had travelled in and affected interstate and foreign commerce, in violation of Title 18

U.S.C.   §   922(g)(1).

                 NOTICE OF GOVERNMENT'S DEMAND FOR FORFEITURE
                              ISee Fed. R. Crim. P. 32.21


                                                  I.

                         Firearms Violation and Forfeiture Statutes
 [Title 18 U.S.C. § 922(g)(1), subject to forfeiture pursuant to Title 18 U.S.C. § 924(d)(1), as
             made applicable to criminal forfeiture by Title 28 U.S.C. § 2461(c)1

         As a result of the foregoing criminal violation set forth in Count One, the United States of

America gives notice to the Defendant SERGIO REYNA of its intent to seek the forfeiture of the
                 Case 3:20-cr-01810-FM Document 1 Filed 08/12/20 Page 2 of 3




properties described below upon conviction pursuant to Fed R. Crim. P. 32.2 and Title 18 U.S.C.

§   924(d)(1), as made applicable to criminal forfeiture by Title 28 U.S.C.      §   2461(c). Section 924

states, in pertinent part, the following:

          18 U.S.C. § 924.
               (d)(1) Any firearm or ammunition involved in or used in any knowing violation of
                   section 922. . . or knowing violation of section 924. . . shall be subject to seizure
               and forfeiture. . . under the provisions of this chapter.

          This Notice of Demand for Forfeiture includes but is not limited to the properties described

below in Paragraph II.

                                                      II.
                                                 Projrties
     1. RG Industries, .38 caliber revolver, bearing serial number FF 382963;
     2. Two Aguila .38 super caliber ammunition, manufactured in Mexico; and
     3. Any and all firearms, ammunition, and/or accessories involved in or used in
        the commission of the criminal offense.

                                             Substitute Assets

          If any of the property described above as being subject to forfeiture for the violations set

forth above, as a result of any act or omission of the Defendant:


          a.        cannot be located upon the exercise of due diligence;
          b.        has been transferred or sold to, or deposited with, a third party;
          c.        has been placed beyond the jurisdiction of the court;
          d.        has been substantially diminished in value; or
          e.        has been commingled with other property which cannot be divided without
                    difficulty;


it is the intent of the United States to seek forfeiture, pursuant to Title 21 U. S.C.   §   853(p), as
             Case 3:20-cr-01810-FM Document 1 Filed 08/12/20 Page 3 of 3




incorporated by Title 28 U.S.C.   §   2461(c), of any other property of said Defendant up to the value

of the forfeitable property.



                                                 A TRUE BILL
                                                        OR(GUAL SIGNATURE
                                                      REDACTED PURSUANT TO
                                                      -GOfFPMFNT ACT OF 2002
                                                 FOREPERSON OF THE GRAND JURY

JOHN F. BASH
UNITED STATES ATTORNEY


BY:
                  United States
